DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAG (US 2019/0016218) in view of PFISTER (US 3,491,326).
 	Regarding claim 1, HAAG discloses an energy supply arrangement for supplying a motor vehicle (102, Fig. 1; 302, Fig. 3) with electrical energy (¶ 0003, 0017) via a conductive plug connection (620, Fig. 6; 720, Fig. 7), comprising: 
 	a stationary charging station (514, Fig. 5; 614, Fig. 6); and 
 	a charging socket arranged on board the motor vehicle (506, Fig. 5; 606, Fig. 6), 
 	wherein the charging station has a charging plug (620, Fig. 6; 720, Fig. 7) which is extendable in the direction of the motor vehicle (¶ 0027), and 
 	wherein the charging plug has a cylindrical base body (as shown in Fig. 7 & 8), on the lateral surface of which multiple electrical contacts are arranged (814, Fig. 8A).
 	HAAG fails to disclose the base body being encompassed by a protective ring which covers the contacts in a first position and releases the contacts in a second position for contacting counter contacts of the charging socket.
 	PFISTER discloses the cylindrical base body being encompassed by a protective ring (115) which covers the contacts which are arranged on a lateral surface (109) in a first position 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the protective ring as recited in order to provide an electrical connector with protection of the contacts against moisture and atmosphere both in the engaged condition and in the disengaged condition (PFISTER, col 2, ll. 25-32).
 	Regarding claim 2, HAAG discloses the charging plug can be displaced translationally only in the vertical direction by a lifting device (¶ 0028-0029).
 	Regarding claim 4, HAAG as modified by PFISTER discloses the protective ring is spring-loaded in the direction of the first position (PFISTER, col 5, ll. 57-67).
 	Regarding claim 5, HAAG discloses the charging plug is connected to a base element which can be displaced by the lifting device, via a flexible element, the flexible element allowing the charging plug to tilt flexibly with respect to the base element at least temporarily (¶ 0030-0033).
 	Regarding claim 6, HAAG discloses the flexible element is fixed in a retracted position of the base element and is released in an extended position (¶ 0030-0033).
 	Regarding claim 7, HAAG as modified by PFISTER teaches the energy supply arrangement as applied to claim 1 and HAAG further discloses the charging plug is flush with a base plate of the charging station in the retracted position of the base element (as shown in Fig. 5, plug 520 is flush with 522). HAAG as modified b PFISTER fails to disclose the charging plug and the protective ring are flush as recited. However, one of ordinary skill in the art would recognize including the protective ring of PFISTER in the connector of HAAG which is flush 
 	Regarding claim 9, HAAG discloses the charging plug and/or the charging socket can be rotated by a rotary drive (¶ 0033).
 	Regarding claim 10, HAAG discloses a method, comprising: 
 	providing a charging plug (620, Fig. 6; 720, Fig. 7) which can be extended in a direction (¶ 0027) of a motor vehicle (102, Fig. 1; 302, Fig. 3), wherein the charging plug has a cylindrical base body (as shown in Fig. 7 & 8), on the lateral surface of which multiple electrical contacts are arranged (814, Fig. 8A); and 
 	supplying the motor vehicle with electrical energy (¶ 0003, 0017) via a conductive plug connection of the charging plug (814, Fig. 8).
 	HAAG fails to disclose the base body being encompassed by a protective ring which covers the contacts in a first position and releases the contacts in a second position for contacting counter contacts of the charging socket.
 	PFISTER discloses the base body being encompassed by a protective ring (115) which covers the contacts (109) in a first position (as shown in Fig. 1; the cover is spring loaded as described in col 5, ll. 57-67) and releases the contacts in a second position (as shown in Fig. 2) for contacting counter contacts (208) of the charging socket (col 5, l. 68 – col 6, l. 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the protective ring as recited in order to provide an electrical .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAAG in view of PFISTER as applied to claims 1, 2, 4-7, 9, and 10 above, and further in view of CRULL (DE102011114321A1).
 	Regarding claim 3, HAAG as modified by PFISTER teaches the energy supply arrangement as applied to claim 1 but fails to disclose the charging socket can be translationally displaced in at least one spatial direction parallel to an underbody of the motor vehicle by a displacement device. CRULL discloses a charging socket can be translationally displaced by a displacement device in at least one spatial direction parallel to the ground (¶ 0047-0049). Including the displacement device of CRULL in the energy supply arrangement of HAAG as modified by PFISTER would provide the charging socket translationally displaced in at least one spatial direction parallel to an underbody of the motor vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the displacement device as recited in order to provide position compensation and improve the coupling of the charging plug and the charging socket.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 8, 2022